UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7217


DION ORLANDO TAYLOR,

                Plaintiff - Appellant,

          v.

JOHN OZMINT, Director, official and individual          capacity;
JOHN MITCHELL, or J., Lieutenant, individual            capacity;
BERNARD MCKIE, Warden, official and individual          capacity;
JEROME GIBSON,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.     Henry M. Herlong, Jr., Senior
District Judge. (0:10-cv-00050-HMH)


Submitted:   January 31, 2013             Decided:   February 19, 2013


Before AGEE, DAVIS, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dion Orlando Taylor, Appellant Pro Se. Mary Bass Lohr, William
T. Young, III, HOWELL, GIBSON & HUGHES, PA, Beaufort, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Dion Orlando Taylor appeals the jury verdict in favor

of    the   defendants       on   his    claims         asserting        violations     of   his

Eighth Amendment rights under 42 U.S.C. § 1983 (2006).                                 Finding

no error, we affirm.

                 Considering first Taylor’s claims of numerous errors

in the admission and exclusion of evidence during his trial, we

“review a trial court’s rulings on the admissibility of evidence

for    abuse      of   discretion,       and       .    .    .    will   only    overturn    an

evidentiary ruling that is arbitrary and irrational.”                                    United

States      v.    Cole,     631   F.3d      146,       153    (4th     Cir.   2011).      After

careful review of the record, we conclude that Taylor has failed

to establish that the district court abused its discretion.

                 Further,       contrary       to           Taylor’s      contention,        the

evidence, viewed in a light most favorable to the prevailing

parties below, amply supported the jury’s verdict on Taylor’s

claims of excessive force and deliberate indifference.                                 King v.

McMillan, 594 F.3d 301, 312 (4th Cir. 2010).                                  Accordingly, we

find no abuse of discretion in the district court’s denial of

Taylor’s         motion   for     a   new    trial.              See   Dennis    v.    Columbia

Colleton Med. Ctr., Inc., 290 F.3d 639, 650 (4th Cir. 2001)

(denial of a motion for a new trial reviewed for clear abuse of

discretion).



                                               2
            Finally, the remainder of the issues Taylor raises on

appeal were not asserted in the district court.                  Therefore, they

are   not     properly      preserved       for     our        consideration    on

appeal.     Muth v. United States, 1 F.3d 246, 250 (4th Cir. 1993).

            Accordingly,     we   affirm     the        judgment    below.      We

dispense     with    oral   argument    because         the    facts   and   legal

contentions    are   adequately   presented        in    the    materials    before

this court and argument would not aid the decisional process.



                                                                         AFFIRMED




                                        3